DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/20201 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1-19 are pending. Claim 11 is currently amended. Claim 20 is cancelled. 
Applicant’s amendments/cancellation to the claims will overcome each and every claim objection, 101 and 103 rejection previously set forth in the Non-Final Office Action mailed 11/27/2020.

Allowable Subject Matter
Claims 1-19 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration, the prior art taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art HANEL et al. (US Pub No. 2020/0252207) discloses a method for providing an over-the-air update for target software to be run on a given class of computing devices; the method comprising: using a class HANEL, page 1, paragraph 0005), Wollnik et al. (US Pub No. 2008/0229115) discloses users can access the file and execute selected functions of the file in accordance with the cryptographic techniques.  To invoke functionality, a user can provide an authentication token, cryptographic key, or the like, via a storage device, such as a smart card (Wollnik, page 2, paragraph 0002 and 0004), LAU et al. (US Pub No. 2015/0121070) discloses performing a secure firmware upgrade. An encrypted firmware package is received from the remote server.  The operation further includes decrypting the encrypted firmware package using the private key and installing the decrypted firmware package on the apparatus (LAU, Abstract), HARTLEY et al. (US Pub No. 2014/0164779) discloses provisioning an electronic circuit enable security of sensitive data in a design and manufacturing process that includes multiple parties.  In an illustrative embodiment, a method of provisioning an electronic circuit includes generating at least one secret value, embedding the at least one secret value into the electronic circuit, programming into the electronic circuit a private key derivation function that derives the private key from the at least one secret value and a trust anchor, and programming into the electronic circuit a public key generation function that generates a public key matching the private key.  The method can further include receiving for execution trust anchor-authenticated logic that contacts a HARTLEY, Abstract), Covey et al. (US Patent No. 9,430,658) discloses securely configuring an electronic circuit and provisioning a product that includes the electronic circuit, a first entity (e.g., a chip manufacturer) embeds one or more secret values into copies of the circuit.  A second entity (e.g., an OEM): 1) derives a trust anchor from a code signing public key; 2) embeds the trust anchor in a first circuit copy; 3) causes the first circuit copy to generate a secret key derived from the trust anchor and the embedded secret value(s); 4) signs provisioning code using a code signing private key; and 5) sends the code signing public key, the trust anchor, and the signed provisioning code to a third entity (e.g., a product manufacturer).  The third entity embeds the trust anchor in a second circuit copy and causes it to: 1) generate the secret key; 2) verify the signature of the signed provisioning code using the code signing public key; and 3) launch the provisioning code.  The OEM can authenticate the second circuit copy using the first circuit copy and a challenge/response protocol (Covey, Abstract), Willburn et al. (US Patent No. 9,479,328) discloses provisioning secret material onto an electronic device. For instance, an electronic device may be provided with a provisioning key that can be used for provisioning other secret material on the electronic device. The provisioning key may be encrypted at a secure location using an on-chip key that is also sent to a processor manufacturer. The encrypted provisioning key may subsequently be decrypted by an electronic device having a processor installed that includes the on-chip key. The provisioning key is saved to the device and may then be used for securely provisioning other secret material onto the electronic device, such as one or more keys, one or more digital certificates, or other digital rights management information. Willburn, Abstract) and DOLIWA (US Pub No. 2019/0087577) disclose secure firmware provisioning of a device. In the method, an integrated circuit (IC) is manufactured by a first entity for use in the device. The IC is provided to a second entity for manufacturing the device using the IC. The IC has a unique identifier (UID) and secret key derivation data (KDD). A secure memory is provided to a third entity. The secure memory has a first key pair, and the secure memory is used with a firmware provisioning toolchain of the second entity. During manufacturing of the device by the second entity, the secure memory is enabled to verify the IC by verifying the UID. The secure memory stores a firmware decryption key, and is enabled to encrypt the firmware decryption key. The encrypted firmware decryption key is then provided to the IC, and the IC decrypts the encrypted firmware decryption key for use by the IC in decrypting the firmware (Doliwa, Abstract), however, the prior art alone or in combination fails to teach or suggest “obtain the manufacturing protection key using the preconfigured trust anchor data and the preconfigured non-exportable data; decrypt the encrypted common protection key using the manufacturing protection key to obtain the common protection key; decrypt the encrypted distribution private key using the common protection key to obtain a distribution private key; receive, via the communication unit, an encrypted data package including image-at-rest data encrypted with an image-at-rest key, the encrypted data package including encryption data for obtaining the image-at-rest key using the distribution private key; and install the encrypted data package at the memory” (as recited in claims 1 and 11), and in combination with the rest of the claim limitations. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SHAQUEAL D WADE/Examiner, Art Unit 2437   

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437